Citation Nr: 1437434	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to January 2005 with an unverified period of service in the Army Reserves prior to December 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.

In August 2012, the Board remanded the case for further development.

In December 2013, the RO issued a rating decision granting service connection for major depressive disorder, which had previously been on appeal after being denied by the RO's January 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities, collectively rated at 80 percent, at least one of which rated over 40 percent, prevent him from obtaining or retaining substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a finding of total disability based on individual unemployability.

To prevail, the evidence must demonstrate (1) that the Veteran's combined disability rating is 70 percent or more; (2) that "one disability" is ratable at 40 percent or more; and (3) that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  38 C.F.R. § 4.16(a).

He is currently in receipt of the following disability ratings:

      50 percent for a psychiatric disorder associated with hypertension, 
      20 percent for a back disability,
      20 percent for a left shoulder disability, 
      10 percent for a left knee disability, 
      10 percent for tinnitus, and
      0 percent for hypertension and gastroesophageal reflux disease.
      
As his current combined rating is 80 percent and his psychiatric disorder is rated 50 percent, the Veteran meets the schedular rating requirements for a TDIU.

The Veteran is a high school graduate who has worked as a cross country truck driver for over 20 years.  In 2008, he retired due to medical problems.  He has received social security disability benefits since 2010.  See VA psych. exam. report, 5 (May 2014).  

As to his employability, the Veteran's treating nurse practitioner, opined that the Veteran should not be allowed to work because his service-connected disabilities place him at high risk for heart attack and stroke.  She explained that the Veteran's hypertension is very inconsistent, causing his blood pressure to fluctuate from normal to very high.  During flare-ups, he is to take an antihypertensive medication and sit alone in a quiet room until his blood pressure reaches a safer level.  The nurse further explained that prolonged sitting or standing cause pain and stiffness in the back, knee, and shoulder, which induces blood pressure flare-ups.  See Letter from N. Doss, C-FNP (Mar. 2013).   

The nurse's opinion is afforded significant probative value because it provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  

In May 2014, a VA examiner opined that the while hypertension makes the Veteran less likely to maintain physical employment, it should not preclude sedentary employment.  The examiner also opined, without rationale, that the Veteran's left knee, shoulder, and back disabilities do not affect his ability to work.   Absent any meaningful discussion regarding the functional limitations of the Veteran's disabilities, the VA examiner's opinion is of no probative value.  See 38 C.F.R. § 4.2. 

Considering his limited education, work experience, and the functional limitations of his service-connected disabilities, the Board finds that the Veteran cannot realistically obtain and maintain substantially gainful employment.  

A TDIU is warranted.


ORDER

A total disability rating based on individual unemployability is granted.



REMAND

In August 2012, the Board remanded the service connection claim for the Veteran's right knee disability for a VA medical opinion addressing the Veteran's complaints of continuous right knee problems since a 2004 in-service right knee sprain. 

In March 2013, a VA examiner opined that the Veteran's current right knee disability (chondromalacia patella and patellofemoral arthritis) is unlikely secondary to his time in service, to include the August 2004 in-service injury.  The rationale was that the current knee disability is likely secondary to chronic use, sports activities, weight gain, genetics, and normal aging.  The examiner explained this condition is common amongst the civilian population.  

The examiner failed to address the Veteran's complaints of continuous symptoms since service.  As the requested development has not been completed; further action to ensure compliance with the remand directive is required.  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain a VA medical opinion by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee disability is related to an in-service, event, or injury, to include an August 2004 in-service right knee injury.

The examiner must include a specific discussion concerning the Veteran's complaints of continuous symptoms since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


